Citation Nr: 1141966	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  05-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active duty service from April 1976 to March 1979 and from January 1980 to October 1981. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Newark Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to an initial compensable rating for bilateral hearing loss and entitlement to a rating in excess of 30 percent for adjustment disorder.  In September 2008 a Board hearing was held at the RO before the undersigned on these issues.  A transcript of the hearing is of record.  In December 2008, the Board remanded the claims for further development. 

In a July 2010 decision, the Board denied a compensable rating for bilateral hearing loss and granted a higher, 50 percent rating for adjustment disorder.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In an April 2011 order, the Court granted a March 2011 Joint Motion of the parties and vacated and remanded the Board's decision to the extent that it did not consider whether a claim of TDIU had been raised and should have been considered.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the March 2011 Joint Motion, the parties found that the Board had not appropriately addressed whether a claim for a TDIU had been raised by the Veteran as part of his claims for increase.  The parties also found that assuming such a claim had been raised, the Board should consider whether a VA examination is warranted to determine whether the Veteran is unemployable due to his service-connected disabilities.   Subsequently, in July 2011, the Veteran's attorney submitted an individual unemployability assessment from a private vocational consultant, indicating that the Veteran is unemployable due to his service-connected disabilities.   

In view of the pleadings in this case, the Board finds that the Veteran did raise a claim for a TDIU as part of his claims for increase as he provided testimony essentially alleging that he was unemployable due to his service-connected disabilities, and the findings of record at least suggest that the Veteran is possibly unemployable due to his service-connected disabilities.  The Board notes that the Veteran has not been provided any VCAA notice regarding this claim, nor has the RO had an opportunity to develop or adjudicate the claim.  Initial development and review is indicated at the RO before any Board consideration of this matter.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran an appropriate VCAA notification letter pertaining to the unemployability claim which has been raised.  Thereafter, any appropriate evidentiary development should be accomplished, including a VA examination of the service connected disabilities with opinion as concerning employment impairment as indicated in the Joint Motion.   

2.  The RO should then adjudicate the claim for a TDIU.  If the decision is adverse to the Veteran, and he files a timely notice of disagreement, he and his representative should be furnished a statement of the case and afforded the applicable period of time within which to respond.  The case should then be returned to the Board if the Veteran submits a timely substantive appeal, and it is otherwise appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


